Blandeord, Justice.
It is contended by the plaintiff in error that, by the contract between it and the defendant in error, the waterworks are exempt from taxes. If this is so, it must appear from the contract. In looking at the contract between these partios, there does not appear any stipulation which exempts this company from taxation, nor can the same be implied from the contract. Taxation is the rule, and exemption the exception. No property except that specially mentioned can be exempted from taxation (see the constitution of 1877 of this state); but without this, there is nothing in the contract between these parties which would exempt plaintiff in error from taxation. The charter of the city of Athens authorizes this tax (see act of 1872); and there being nothing in the contract between these parties, either expressly or impliedly, to relieve the company from taxation, and nothing in the circumstances of the case, they are liable to be taxed. See *416Stein vs. Mobile, 17 Ala., 234; 4 Mass., 595 ; 7 B. Mon., 161; 10 N. H., 138; 3 How. (S. C.), 133; 4 Peters, 514.
So we think that the court below did right to dismiss the plaintiff’s action on demurrer.
Judgment affirmed.